The Court

(present, Rutledge, Ch. J. Grimke, J. and Bay, J.)
overruled the plea and discount, being clearly of opinion that the factor, in this case, was only the servant of his principal, and that the property remained in him till actual payment of the money. That payment to the factor, it is true, would have been good payment to the principal, if there had been any receipt to shew it had been made. But, on the other hand again, there was neither law nor justice in favour of the purchaser’s setting up a debt due from the factor to him, (much less to third persons, and negotiated to him,) against the fair demand of the original owner. In fact, it would be neither more nor less than robbing one manto pay the debt of another.
Verdict for the plaintiff.